        Case 1:17-mc-00360-AT-RWL Document 148 Filed 07/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ESSAR STEEL ALGOMA, INC.,
                                                 Case No. 17-mc-00360-AT-RWL
                        Plaintiff,
          v.
 SOUTHERN COAL SALES
 CORPORATION et al.,
                        Defendants.

                    NOTICE OF MOTION TO WITHDRAW AS COUNSEL

          Pursuant to Local Rule 1.4 and Rule 1.16(c) of the New York Rules of Professional

Conduct, Kelley Drye & Warren LLP, respectfully moves this Court for an order granting

leave to withdraw as counsel of record for Defendants Nevada Holdings, Inc. (formerly

Southern Coal Sales Corporation); James C. Justice Companies, Inc.; James C. Justice

Companies, LLC; Bluestone Industries, Inc.; Bluestone Coal Corporation; Bluestone

Mineral, Inc.; Bluestone Energy Sales Corporation; A&G Coal Corporation; Tams

Management Inc.; Encore Leasing LLC; Bluestone Resources Inc.; Justice Family Farms,

LLC; and Southern Coal Corporation in the above-captioned case.

          Kelley Drye respectfully requests that the Court issue an Order: (i) permitting Kelley

Drye and each of its members, counsel, and associated lawyers that have appeared in this

action to immediately withdraw as counsel for Defendants; and (ii) granting Kelley Drye such

other and further relief as the Court deems just and proper.

Dated:         New York, New York
               July 9, 2019

                                                    Respectfully submitted,

                                                    KELLEY DRYE & WARREN LLP

                                                    By: s/ Philip D. Robben
                                                         Philip D. Robben


4815-9777-1419v.2
        Case 1:17-mc-00360-AT-RWL Document 148 Filed 07/09/19 Page 2 of 2



                                            101 Park Avenue
                                            New York, New York 10178
                                            Telephone: (212) 808-7800
                                            Facsimile: (212) 808-7897
                                            probben@kelleydrye.com




4815-9777-1419v.2                       2
